DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Samsung (EP 1437921) in view of Sanyo (GB 2286469). With respect to claim 1, the Samsung reference
shows a home electric appliance having a main body (16), a top part of which becomes warmer as a
result of a basic operation (see figure 1). The appliance is comprising a weight measurement unit (15)
configured to measure a weight of a measurement target object placed on the top part, and to output
measurement information (see figure 1, paragraph [0015]); a controller (100) configured to perform a

measurement information from the weight measurement unit (see figure 3, paragraph (0020), and a
plurality of operation units (21,123, P24, 125) (see figure 1, paragraph [0021], and further discloses
that the top part includes a back surface that faces an inside of the main body and the weight
measurement unit is installed on the back surface of the top part (see figures 1, 2A, 2B) and that the
plurality of operation units include a first operation unit (121) configured to receive a start instruction in
relation to the basic operation, and at least one second operation unit (123, 124, 225) for an instruction
other than the start instruction regarding the basic operation, and the controller starts the weight
detection operation based on the operation of one of the at least one second operation units (see
paragraph [0027]).
	The subject-matter of Claim 1 differs from the appliance of Samsung in that the staring of the
weight detection operation is based on a simultaneous operation of two or more of the at least one
second operation units. The problem to be solved by the present invention may therefore be regarded
as providing a safe and reliable trigger far the weight detection operation (see paragraphs [0026 & 
0031 of the description) The skilled person would be triggered to look for a solution by the mere use
of the device of Samsung and observation of accidental operations which would be deemed undesirable
for certain applications. It is common practice in the field of appliances, and also more generally when
designing human machine interfaces, to use a combination of key presses, including having at least two
keys operated at the same time. This is common practice, particularly when itis intended ta avoid
accidental or inadvertent operation of a particular function, as is also shown by the example of Sanyo in
a similar application of a microwave oven (See the 2nd and 3rd paragraphs on page 45). Therefore it
would have been obvious to the ordinary practioner to program the controller of the microwave of
Samsung base upon a simultaneous pressing of two operational units (buttons).


indicate what operation is currently being performed by the device.
	With respect to claim 5, see paragraph [0038].
	With respect to claim 6, the weight measurement unit does not appear to be located in the
dead center of the top part, but the exact location of the weighing unit on the op part does not appear
to be of any particular importance, and our reviewing court has held that a mere rearrangement of parts
that did not change the operation of the device would have been an obvious design choice
	With respect to claim 7, since the weighing unit is set on top of a microwave, and is intended to hold foodstuffs which may or may not already be hot, it would have been obvious to cover the weight
measurement unit with a heat resistant cover to protect the weight sensor from heat which would
affect the accuracy of the sensor and possibly damage it.
	With respect to claim 8, see paragraph [0041].
	With respect to claim 10, the microwave communicates with “external memory” 130 to store
weight; see paragraph [0032].
	With respect to claim 11, the electric appliance is a cooking device.
	

Conclusion
Claims 12, 14 and 15 are allowable over the art of record for the reasons stated by the applicant in his “Remarks” filed 22 February 2022.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856